3555 Timmons Lane Suite 1550 Houston, TX 77027 Phone: (713) 528-1881 Fax: (713) 337-1510 March 28, 2014 VIA EDGAR SUBMISSION Mr. H. Roger Schwall Assistant Director Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C.20549 RE:Lucas Energy, Inc. Form 10-K for Fiscal Year ended March 31, 2013 Filed June 28, 2013 File No. 001-32508 Dear Mr. Schwall: We are in receipt of your comment letter dated March 18, 2014, regarding Lucas Energy, Inc.’sJune 28, 2013 Form 10-K filing.As discussed with Mr. John Hodgin, we are requesting an additional five business days to respond in order for us to adequately address the noted comments.As a result, we will submit our response letter no later than Monday, April 7, 2014. Very truly yours, /s/ Anthony C. Schnur Anthony C. Schnur Chief Executive Officer and Acting Chief Financial Officer
